Title: To James Madison from Anthony Morales, 9 January 1807
From: Morales, Anthony
To: Madison, James



Sir,
George Town, this 9th. Jany. 1807.

I had the honor this morning, to call at your office, but you was absent.  Some writings prevent me from recalling again to day.  Therefore, drop these few lines, in order, to request from you, if the President, has already resolved on the matter in question, or not.  I request the favor of your answer on the subject, and remain respectfully Your humble Servant

Anthony Morales

